Claim 12                                                                                           https://www.13network.com/inqPayeeDetail.aspx?progskip=~&payeeid...
                                           Case 16-40154-KKS                       Doc 137-1         Filed 01/13/20             Page 1 of 2

           Claim
                         NEW RESIDENTIAL MORTGAGE, LLC
           12
                       NEWREZ LLC DBA SHELLPOINT MORTGAGE
                       SERVICING                                                       PAYMENT HISTORY FOR CLAIM 12 - NEW RESIDENTIAL
                       P.O. BOX 10826                                                 MORTGAGE, LLC
                       GREENVILLE SC 29603                                                                                                             Prev.
                       (800) 365-7107                                                  (Latest Payments First)                   Insurance-
                                                                                                                                                       Cred-
                                                                                      Disb Date Check Number             Payee Name               Type         Amount
           CLAIM DETAIL                                                                                          NEW RESIDENTIAL
           Case Number                         1640154                                                                                     AMOUNT DISBURSED
                                                                                      6/26/2019       xx4214     MORTGAGE LOAN TRUST                           $679.99
           Creditor                            NEW RESIDENTIAL MORTGAGE, LLC                                                               TO CREDITOR
                                                                                                                 2018-4
           Trustee's Claim Number              12                                                                NEW RESIDENTIAL
           Court's Claim Number                13                                                                                          AMOUNT DISBURSED
                                                                                      5/29/2019       xx3152     MORTGAGE LOAN TRUST                          $1,574.95
           Claim Type                          S - SECURED (S)                                                                             TO CREDITOR
                                                                                                                 2018-4
           Claim Filed Date                    Tuesday, August 2, 2016                                           NEW RESIDENTIAL
           Mortgage Due Date                                                                                                               AMOUNT DISBURSED
                                                                                      4/29/2019       xx2147     MORTGAGE LOAN TRUST                          $1,297.28
                                                                                                                                           TO CREDITOR
                                                                                                                 2018-4
           CLAIM AMOUNTS                                                                                         NEW RESIDENTIAL
           Claimed Amount                                             $39,447.12                                                           AMOUNT DISBURSED
                                                                                      3/27/2019       xx0901     MORTGAGE LOAN TRUST                           $559.93
           Scheduled Amount                                                $0.00                                                           TO CREDITOR
                                                                                                                 2018-4
           Amount Paid Outside                                             $0.00                                 NEW RESIDENTIAL
           Monthly Payment                                                 $0.00                                                           AMOUNT DISBURSED
                                                                                      2/27/2019       xx9823     MORTGAGE LOAN TRUST                          $1,116.57
           Principal Owed                                                  $0.00                                                           TO CREDITOR
                                                                                                                 2018-4
           Principal Paid                                             $39,447.12                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
           Principal Due                                                   $0.00      1/30/2019       xx9055                                                  $1,116.57
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           Interest Rate                                                    0.00                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
           Interest Paid                                                   $0.00      12/28/2018      xx8026                                                  $1,674.84
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           Interest Due                                                    $0.00
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
           Collateral Value                                                $0.00      11/28/2018      xx6976                                                  $1,116.57
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           Collateral Description
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
           Limit                                                          $0.00       10/24/2018      xx5868                                                  $1,674.84
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           Plan Code                                                      $0.00
           Percent Allowed                                               100.00                                  U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      9/26/2018       xx4792                                                  $1,116.57
           Months to Calculate                                             0.00                                  ASSOCIATION, AS INDENTURE TO CREDITOR
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      8/24/2018       xx3626                                                  $1,116.56
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           CLAIM FLAGS
           Payee Level                         44                                                                U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      7/30/2018       xx2541                                                  $1,116.57
                                               POC/NOV/PLAN $36,122.00 + 4.5%                                    ASSOCIATION, AS INDENTURE TO CREDITOR
                                              / 664 W 6th Ave Tallahassee, FL                                    U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      6/25/2018       xx1369                                                  $1,116.57
           Comment                            32303. SEE NOTES BELOW FOR                                         ASSOCIATION, AS INDENTURE TO CREDITOR
                                              ADJUSTED CLAIM AMT PER AP                                          U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      5/30/2018       xx0267                                                  $1,339.38
                                              PMNTS MADE. GF                                                     ASSOCIATION, AS INDENTURE TO CREDITOR
           Account Number                      xxxxxxxxxxxxxxxx8513                                              U.S. BANK NATIONAL        AMOUNT DISBURSED
           No Cost                                                                    4/25/2018       xx9128                                                   $448.71
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           No Check                                                                                              U.S. BANK NATIONAL        AMOUNT DISBURSED
           Delete                                                                     3/28/2018       xx7947                                                  $1,339.38
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           Reserve                                                                                               U.S. BANK NATIONAL        AMOUNT DISBURSED
           Stop Disbursement                                                          2/26/2018       xx6760                                                   $892.92
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           Continuing
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
           Special                                                                    1/29/2018       xx5678                                                  $1,339.39
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
           CREDITOR INFORMATION                                                       12/22/2017      xx4399
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                                                                                                                                                               $446.46
           Creditor Name                      NEW RESIDENTIAL MORTGAGE, LLC
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
                                              NEWREZ LLC DBA SHELLPOINT               11/28/2017      xx3336                                                   $892.93
           Address 1                                                                                             ASSOCIATION, AS INDENTURE TO CREDITOR
                                              MORTGAGE SERVICING
           Address 2                          P.O. BOX 10826                                                     U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      10/23/2017      xx2033                                                  $1,339.38
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
           Address 3                          GREENVILLE SC
           Zip Code                           29603-0675                                                         U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      9/26/2017       xx0791                                                   $446.47
           Contact Name                                                                                          ASSOCIATION, AS INDENTURE TO CREDITOR
           Phone Number                        (800) 365-7107                                                    U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      8/29/2017       xx9546                                                  $1,339.38
           Creditor Number ShortCut                                                                              ASSOCIATION, AS INDENTURE TO CREDITOR
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      7/26/2017       xx8204                                                   $892.92
                                                                      Date of                                    ASSOCIATION, AS INDENTURE TO CREDITOR
                         Additional Names and Addresses
                                                                    Last Change                                  U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      6/28/2017       xx6881                                                   $892.93
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                            SELECT PORTFOLIO SVCIN ● PO BOX 65250
                  Payee:                                               4/1/2016                                  U.S. BANK NATIONAL        AMOUNT DISBURSED
                            ● SALT LAKE CITY ● UT ● 84165-0000                        5/26/2017       xx5362                                                  $1,444.27
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                            SELECT PORTFOLIO SERVICING ● P.O. BOX
                            65250 ● SALT LAKE CITY ● UT ●              5/5/2016                                  U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      4/27/2017       xx3919                                                  $3,033.75
                            84165-0000                                                                           ASSOCIATION, AS INDENTURE TO CREDITOR
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
                            U.S. BANK NATIONAL ASSOCIATION, AS                        3/29/2017       xx2698                                                   $673.42
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                            INDENTURE ● TRUSTEE, FOR APOLLO
                                                                       8/3/2016                                  U.S. BANK NATIONAL        AMOUNT DISBURSED
                            RESIDENTIAL MORTGAGE ● SALT LAKE CITY                     2/24/2017       xx1247                                                   $673.42
                            ● UT ● 84165-0450                                                                    ASSOCIATION, AS INDENTURE TO CREDITOR
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
                            NEW RESIDENTIAL MORTGAGE LOAN                             1/31/2017       xx9949                                                   $673.42
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                            TRUST 2018-4 ● NATIONSTAR MORTGAGE,      1/31/2019
                            LLC ● DALLAS ● TX ● 75261-0000                                                       U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      12/22/2016      xx8458                                                   $673.42
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                            NEW RESIDENTIAL MORTGAGE, LLC ●
                                                                                                                 U.S. BANK NATIONAL        AMOUNT DISBURSED
                            NEWREZ LLC DBA SHELLPOINT MORTGAGE                        11/29/2016      xx7155                                                   $673.42
                                                                     8/16/2019                                   ASSOCIATION, AS INDENTURE TO CREDITOR
                            SERVICING ● GREENVILLE ● SC ●
                            29603-0675                                                                           U.S. BANK NATIONAL        AMOUNT DISBURSED
                                                                                      10/26/2016      xx5615                                                   $673.42
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                            SELECT PORTFOLIO SVCIN ● PO BOX 65250
             Scheduled:                                                4/1/2016                                  U.S. BANK NATIONAL        AMOUNT DISBURSED
                            ● SALT LAKE CITY ● UT ● 84165-0000                        9/27/2016       xx4163                                                   $673.42
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
                            SELECT PORTFOLIO SVCIN ● PO BOX 65250
                  Notice:                                              4/1/2016                                  U.S. BANK NATIONAL        AMOUNT DISBURSED
                            ● SALT LAKE CITY ● UT ● 84165-0000                        8/29/2016       xx2678                                                   $673.42
                                                                                                                 ASSOCIATION, AS INDENTURE TO CREDITOR
             Attorney for SELECT PORTFOLIO SVCIN ● PO BOX 65250                                                  SELECT PORTFOLIO          AMOUNT DISBURSED
                                                                       4/1/2016       7/26/2016       xx0895                                                   $673.42
               Creditor: ● SALT LAKE CITY ● UT ● 84165-0000                                                      SERVICING                 TO CREDITOR
                                                                                                                 SELECT PORTFOLIO          AMOUNT DISBURSED
           PAYEE NOTES                                                                6/27/2016       xx9317                                                  $1,117.80
                                                                                                                 SERVICING                 TO CREDITOR
           08/16/2019 COMPLETED NAME, ADDRESS, ACCOUNT # CHANGE AND                                              SELECT PORTFOLIO          AMOUNT DISBURSED
           VERIFIED THE AMOUNT FOR THE NOTICE OF TRANSFER. FWDED TO DA                5/23/2016       xx7692                                                   $902.46
                                                                                                                 SERVICING                 TO CREDITOR
           FOR REVIEW..BR

           01/31/2019 COMPLETED NAME, ADDRESS, ACCOUNT # CHANGE AND
           VERIFIED THE AMOUNT FOR THE NOTICE OF TRANSFER. FWDED TO MR
           FOR REVIEW..BR ***REVIEWED. MR

           NOV = $36,122.00 LESS $8,081.04 AP PD. = $28,040.96
           PLUS 4.5% = $31,366.08 PLUS $8,081.04 AP PD. = $39,447.12




1 of 2                                                                                                                                                              1/8/2020, 1:28 PM
Claim 12                                                                                              https://www.13network.com/inqPayeeDetail.aspx?progskip=~&payeeid...
                                           Case 16-40154-KKS                              Doc 137-1     Filed 01/13/20      Page 2 of 2
           ADJUSTED CLAIM AMT PER AP PMNTS MADE. GF

           PAYEE FIELDS DESCRIPTIONS

           No Cost       A "Y" in this field indicates the system will not calculate
                         trustee fees on disbursements to this claim.

           No Check      Code which indicates the claim should not be paid or will
                         limit the amount the claim is paid. The valid options are as
                         follows:

                                O     Indicates claim is to be paid outside the
                                plan.
                                R     Indicates claim is to be paid at Real Estate
                                Closing.
                                S      Indicates collateral will be surrendered.
                                X      Indicates claim has not been filed.
                                Y      General no check
                                1-9    Limits the disbursement to this number
                                times the regular monthly payment


           Delete        A "Y" in this field indicates the claim has been deleted
                         from the plan without actually removing the record. L in
                         this field indicates the claim is to be paid per capita rather
                         than pro rata. This field is normally used for adequate
                         protection claims by indicating an "A" in this field. An "E"
                         is used to flag this claim for "Hard" reserve if using this
                         feature.

           Reserve       Code indicating that disbursements are to be calculated for
                         this claim but reserve the funds rather than paying them
                         out. The valid options are:

                                H     Calculated disbursements are reserved until
                                they meet or exceed the regular payment amount
                                for the claim.
                                M Calculated disbursements are reserved for one
                                disbursement.
                                Y      Calculated disbursements are reserved
                                indefinitely.
                                1-9 Calculated disbursements are to be reserved
                                for this number of disbursement cycles. This
                                number will decrease by 1 each disbursement
                                cycle.



           Stop         Code which prevents the system from disbursing.
           Disbursement However, the system will disburse any arrearage
                        accumulated on this claim. Normally a "Y" is used for a
                        generic stop disbursement. The numbers 1-9 will cause
                        the system to not disbursement on this claim for this
                        number of disbursement cycles. The number will decrease
                        each disbursement cycle.

           Continuing    A "Y" in this field indicates this claim is a continuing debt
           Flag          such as an ongoing mortgage payment.




2 of 2                                                                                                                                                 1/8/2020, 1:28 PM
